Snyder, Judge:
I concur in so much of the foregoing opinion as holds that the deed from A. L. Buffner, trustee, to Catherine Gardner, for the real estate in the bill mentioned, is void as to the *106creditors of the husband of said Catherine; but I do not concur in that portion of the opinion which exempts the improvements placed on the property, since the date of the purchase by Gardner, from liability for the plaintiff’s debt, and confines the relief of the plaintiffs to the value of said property exclusive of the improvements. The cases referred to and relied on in said opinion to sustain the latter conclusion are not analogous to the case at bar. They simply recognize and enforce the well-settled doctrine that, where no debt has been created between parties to a fraudulent transaction, and the personal property of the debtor has been merged or become a part of the real estate of another, the appropriate remedy for the creditor is to charge such real estate to the extent of the debtor’s property thus made part of the realty.
According to this doctrine it was held in Tenney v. Evans, 14 N. H. 343, 40 Amer. Dec. 194, that a guardian could not purchase property and place it on the land of his ward to the injury of his creditors. So, in Lynd v. McGregor, 13 Allen 182, where it appeared that an insolvent husband had made extensive expenditures upon lands of his wife, and had increased their value, Gray, J., said : “ The amount of such increase in value, for which no consideration has been paid by the wife, and which has been added to her estate by the husband in fraud of his creditors, in equity belongs to them, and may be made a charge upon land for their benefit.” The rule is general that, where improvements have been placed by the debtor upon the real estate of another, both acting in fraud of creditors, they can be followed, and the realty charged in favor of the creditors with the value of such improvements. Rose v. Brown, 11 W. Va. 137; Heck v. Fisher, 78 Ky. 644; Sexton v. Wheaton, 8 Wheat 229; Bank v. Wilson, 25 W. Va. 242.
The case before us is radically different from any of these cases, and is controlled by a very different rule of law. Here as to the creditors the real estate belongs to the debtor. By both the English and the American common law, improvements annexed to the freehold are deemed part of it, and they pass with the recovery of the land. Every occupant makes improvements at his peril, even if he acts under a lona hde belief of ownership. 2 Kent Comm. 334. This *107rule is founded upon the idea that the owner should not pay an intruder or occupant for improvements which he never authorized. This rigid rule of the common law was at an early period so far modified by the chancery courts that, when a bona fide possessor of property had made permanent improvements upon it in good faith, and under the honest belief of ownership, and the real owner was, for any reason, compelled to come into a court of equity, that court applying the familiar maxim that he who seeks equity must do equity, would compel him to pay for those improvements ór industrial accessions, so far as they were permanently beneficial to the estate and enhanced its value. 2 Story Eq. Jur. §§ 799a, 7995; Bright v. Boyd, 1 Story 478; Jackson v. Loomis, 15 Amer. Dec. 347. But in respect to a mala fide or fraudulent occupant, the common-law rule remains in full force and unchanged, and as to such occupant a court of equity, no more than a court of law, will compel the owner to pay him for his improvements. Dawson v. Grow, 29 W. Va. 333, 1 S. E. Rep. 564; Lowther v. Lowther, 30 W. Va. 103.
While the deed to Mrs. Gardner in this case is valid and binding between the parties to it, and as to all persons except her husband’s creditors, the equitable as well as the legal estate to the property is vested in her, yet as to such creditors the deed is absolutely void, and she has never been vested with any title or estate. The first part of the preceding opinion finds and decides that this conveyance was wholly void as to the debt of the plaintiffs. This finding necessarily determines that she was a mala fide purchaser and participated in the fraud by which the conveyance was made to her. It therefore inevitably follows that she, being a fraudulent purchaser, she was a mala fide possessor at the time she placed the improvements upon the property; and, being such, she is not entitled, either at law or in equity, as against the debt of the plaintiffs, to compensation for the improvements, or to have them exempted from liability for said debt. Core v. Cunningham, 27 W. Va. 206. The wife in this case occupies precisely the same position to the debt of the plaintiffs that she would if, at the time she made the improvements, the plaintiffs had had a positive lien for their *108debt on the property, and she had notice of that fact. No one could, with any propriety in such case, contend that she would be entitled to compensation for the improvements or to have them exempted from liability for such lien.
For these reasons I think the decree of the Circuit Court should be affirmed.
Affirmed.